In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Marlow, J.), dated *305April 11, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment. The defendants demonstrated their entitlement to judgment as a matter of law by establishing that the plaintiff Howard Stiles violated Vehicle and Traffic Law § 1141 when he made a left turn directly into the path of their vehicle. Stiles was negligent in failing to see that which, under the circumstances, he should have seen, and in crossing in front of the defendants’ vehicle when it was hazardous to do so (see, Pryor v Reichert, 265 AD2d 470; Canceleno v Johnston, 264 AD2d 405; Smalley v McCarthy, 254 AD2d 478; Feder v Greco, 240 AD2d 364). The operator of the defendants’ vehicle, who had the right-of-way, was entitled to anticipate that Stiles would obey the traffic laws which required him to yield (see, Cenovski v Lee, 266 AD2d 424; Namisnak v Martin, 244 AD2d 258, 260). The record does not support the plaintiffs’ contention that there are issues of fact as to-whether the operator of the defendants’ vehicle was negligent in the operation of his vehicle (see, Cenovski v Lee, supra). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.